      Case 1:15-cr-00491-JSR Document 819 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES                      :
                                   :               S10 15-cr-491(JSR)
          -v-                      :
                                   :               MEMORANDUM ORDER
ROBERT DEBELLO                     :
                                   :
     Defendant.                    :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

    Before the Court is defendant Robert DeBello’s motion for

compassionate release, filed under seal, pursuant to 18 U.S.C. §

3582(c)(1)(A). The Government does not oppose Mr. DeBello’s

motion and agrees that there are “extraordinary and compelling

reasons” warranting his release.

    DeBello, seventy-eight years old, is nearing the end of a

five-year sentence for conspiracy to defraud the United States

and would, under ordinary circumstances, have been eligible for

release to home confinement in about seven months. Since being

injured as a result of a serious fall in 2019, DeBello has

experienced numerous medical complications including a life-

threatening bacterial infection, various respiratory problems,

and additional falls. He suffers from diabetes and hypertension

and is wheelchair bound. He has been hospitalized several times;

his most recent hospitalization has lasted nearly three months.

Medical personnel for the Bureau of Prisons have observed that

he is unable to care for himself and to perform the ordinary

                                    1
         Case 1:15-cr-00491-JSR Document 819 Filed 04/20/20 Page 2 of 2



activities of daily life on his own. These medical

circumstances, without doubt, place him at a higher risk from

the COVID-19 virus.

     The Court agrees with the Government and the defense that

the combination of Mr. DeBello’s serious medical conditions from

which he is not expected to recover, his advanced age, his

vulnerability to COVID-19, and his inability to care for himself

within the environment of a correctional facility constitute an

extraordinary and compelling reason for his release pursuant to

U.S.S.G. § 1B1.13 Application Note 1(A)(ii)(I).1 The Court

accordingly grants the motion and resentences Mr. DeBello to

serve the remainder of his incarceratory sentence under home

confinement at his residence, where he will live with the aid of

a caregiver.

     The Bureau of Prisons is directed to release Mr. DeBello

directly from the facility where he is hospitalized as soon as

his family can facilitate his transportation back to his

residence.

     SO ORDERED

Dated:       New York, NY                  _______________________
             April 20, 2020                JED S. RAKOFF, U.S.D.J.




1 Mr. DeBello has also satisfied the administrative exhaustion
requirement of 18 U.S.C. § 3582(c)(1)(A), as he petitioned the
warden of LSCI Allenwood for release on February 10, 2020.
                                       2
